NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 4, 2022*
                                  Decided April 8, 2022

                                          Before

                          WILLIAM J. BAUER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge

No. 21-2149

TERRANCE A. McCAULEY-BEY,                        Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.

       v.                                        1:20-cv-07744

MARY E. MEURIS, et al.,                          Charles R. Norgle,
    Defendants-Appellees.                        Judge.

                                        ORDER

        Terrance McCauley-Bey, who describes himself as Moorish-American, filed a
civil rights suit seeking damages for a traffic stop and detention that he believes to have
been unlawful. He alleged that he was pulled over by Chicago police and then arrested
and detained after providing a card that identified him as a member of the Moorish
nation. He asserted that the defendants (including the Chicago Police Department and


       We have agreed to decide the case without oral argument because the issues
       *

have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B).
No. 21-2149                                                                            Page 2

the Illinois Toll Authority) infringed upon his unalienable right to travel; subjected him
to a tax (in the form of tolls or fines); and denied him the right to “treaty benefits” when
they seized his car and forced him into “unlawful proceedings in a tribunal not
competent to hear matters related to international affairs.” The district court, comparing
McCauley-Bey’s suit to those brought by “sovereign citizens,” dismissed his complaint
for failure to state a claim.

        On appeal McCauley-Bey essentially argues that his status as a “Moorish
American national” placed him outside the laws or authority of Illinois and Chicago.
But as we have reiterated, arguments that a defendant is sovereign and beyond the
jurisdiction of the courts “should be rejected summarily, however they are presented.”
United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (collecting cases); John Jones Bey
v. Indiana, 847 F.3d 559, 560 (7th Cir. 2017).

                                                                                  AFFIRMED